This cause came on for further consideration upon the June 22, 2007 filing by respondent of a motion for modification of order and for an order permitting respondent to reimburse the Clients’ Security Fund and pay court costs in installments. On June 26, 2007, relator filed a brief in reply. Upon consideration thereof,
It is ordered by the court that respondent’s motion to pay court costs in installments is denied. It is further ordered that respondent is permitted to make reimbursement to the Clients’ Security Fund for the amount of $5,722.00, owed to the fund, consistent with the terms of the Cognovit Promissory Note executed by respondent on June 20, 2007.